DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Claim Objections
Claims 1,20,22,23 are objected to because of the following informalities:  in claim 1, line 5, “of the of the back plate” should be “of the back plate”. Claims 20 and 22 do not depend from any claim but are written in dependent form. It appears both claims are meant to depend from claim 17 and were .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6,10,13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 it is unclear how the cam portion is structured and arranged, and how it is configured to translate motion of the follower. In claims 3 and 5 there is no antecedent basis for the term “the side walls”, it appears this should read “the side panels”. In claim 6 it is unclear if the follower is meant to be the same follower as in claim 1. It is what is meant by “configured to cause, in use, the follower to move towards the back plate” and what structural or functional limitation this places on the device. In claims 13 and 20 it is unclear how the at least one side wall is structured and arranged with respect to the rest of the device. Claim 16 depends from canceled claim 11 and was likewise treated as canceled. In claim 25 it is unclear if the side walls are meant to reference the same element as the side panels, it is further unclear what is meant by “are so configured as to fit within the cavity”. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,10,13-15,17-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kauffman et al(US9016641).
[claim 1] Kauffman teaches a display wall mount(fig 1) comprising a wall bracket(14) for attachment to a wall or planar structure, the wall bracket comprising a planar back plate(18) side panels(16) extending from respective opposing sides of the back plate, wherein at least one of  the side panels includes a cam portion(22) to receive a follower(82), the cam portion configured to translate motion of the follower relative and parallel to the back plate to perpendicular motion relative to the back plate. 
[claim 2] wherein the back plate is configured to sit, in use, flush to a wall upon which the wall mount is mounted(fig 3). 
[claim 3] wherein the side panels extend from the back plate in a direction that is perpendicular to the plane of the back plate(fig 1). 
[claim 4] wherein at least one of the side panels comprises a locking mechanism(40) configured to secure a display to the wall mount. 

[claim 6] wherein the cam portion comprises an opening on the side panel defining a channel(22) to receive a follower, the profile of the channel configured to cause in use, the follower to move towards the back plate. 
[claim 10] Kauffman further teaches a mounting system comprising a display wall mount as detailed above, and a mounting plate(70) defining a cavity(between walls 76), the mounting plate to releasably attach to the rear of a display, the mounting plate comprising at least one follower(82) configured to engage with a cam portion of the display wall mount. 
[claim 13,20] further comprising an inwardly depending portion(80) on at least one side wall(76) of the mounting plate to receive or which is provided with the follower. 
[claim 14,21] further comprising an aperture(upper part of 80) on the inwardly depending portion to receive a fixing means(98). 
[claim 15,22] further comprising at least one venting portion(holes in 72 allowing for venting). 
[claim 17] Kauffman teaches a mounting plate(70) for releasably attaching to the rear of a display, the mounting plate defining a cavity(between 76), the mounting plate comprising at least one follower(82) configured to engage with a cam portion of a display wall mount as claimed in claim 1 above. 
[claim 18] further comprising multiple fixing apertures(78) to receiving fixing means to enable the mounting plate to be releasably attached to the rear of the display. 
[claim 19] further comprising at least one aperture(78) on a rear face thereof. 
[claim 23] wherein the multiple fixing apertures are configured in a predetermined pattern to accommodate multiple differently sized displays utilizing a fixing standard(C3 L11-13). 
[claim 24] wherein the at least one follower is within the cavity(fig 1). 
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20060065800, US20050274858, US20050127260, US9062816, US8542499, US7028961, US20200329570, US10018299, US9057478, US9027893, US106380863, US8740164, US7738245, US7661640, US20080237434, US20070057133, US20050082453, GB 2463524, WO2008054720.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632